Citation Nr: 0603496	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  04-29 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for malaria. 

2.  Entitlement to a compensable disability prior to 
September 23, 2003, and to a disability rating in excess of 
10 percent thereafter, for residuals of renal colic. 

3.  Entitlement to a compensable disability rating for tinea 
cruris. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from December 1944 to June 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, wherein the RO denied service 
connection for malaria, and continued noncompensable 
evaluations assigned to the service-connected residuals of 
renal colic and tinea cruris.  By an April 2004 rating 
action, the RO assigned a 10 percent disability evaluation to 
the service-connected tinea cruris, effective September 23, 
2003.  

In July 2005, the Board remanded the veteran's claims to the 
RO for additional development.  The case has returned to the 
Board for appellate consideration. 

The veteran's appeal has been advanced on the Board's docket 
by reasons of his advanced age.  38 C.F.R. § 20.900(c) 
(2005).

(The claims of entitlement to a compensable disability rating 
prior to September 23, 2003, and to a disability rating in 
excess of 10 percent thereafter, for residuals of renal colic 
and entitlement to a compensable disability rating for tinea 
cruris will be addressed in the remand that follows the order 
of the decision below.)


FINDINGS OF FACT

1.  By an April 1959 rating action, the RO denied service 
connection for malaria.

2.  Evidence added to the record since the April 1959 rating 
action, when viewed in conjunction with the evidence 
previously of record, is not so significant that it must be 
considered in order to fairly decide the merits of the 
underlying claim for service connection for malaria.


CONCLUSIONS OF LAW

1.  The April 1959 RO decision denying service connection for 
malaria is final.     38 U.S.C. 4005 (West 1958); VA 
Regulation 1008; effective January 1, 1959, to May 28, 1959; 
currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2005).

2.  The evidence received since the April 1959 rating 
decision is not new and material; the claim for service 
connection for malaria is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The VCAA notice must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

The Board observes that the veteran was apprised of VA's 
duties to both notify and assist in correspondence, dated in 
August 2005.  In particular, the letter informed the veteran 
that to substantiate his new and material evidence claim he 
needed to submit evidence that was not in existence at the 
time VA initially denied his claim and it must demonstrate 
that he currently has residuals of malaria that had their 
onset during his active military service, a fact which was 
not demonstrated when the RO previously denied his claim.  
The RO's August 2005 letter informed the veteran of VA's 
basic duty to provide notice regarding the information and or 
evidence needed to substantiate a claim for service 
connection.  The veteran was instructed to submit or identify 
evidence relevant to his new and material evidence claims, to 
include a statement from a doctor, private or VA.  The letter 
advised the veteran that VA must make reasonable efforts to 
assist him in getting evidence, including service/personnel 
medical records, VA out-patient treatment records and 
examination reports, or relevant records held by any 
government agencies.  The veteran was told that it was his 
responsibility to submit all records not in the possession of 
a Federal agency, which includes records in his possession.  

Thus, the discussion contain in these letter, as well as the 
substance of information provided in the May 2004 statement 
of the case and December 2005 supplemental statement of the 
case, collectively furnished the veteran notice of the types 
of evidence he still needed to send to VA, the types of 
evidence that VA would assist in obtaining, and in effect 
requested that the veteran provide VA with or identify any 
additional sources of evidence that he possessed or knew of 
that could help to substantiate his new and material evidence 
claim. 

The December 2005 supplemental statement of the case 
contained the laws and regulations pertaining to new and 
material evidence claim, which were effective prior to August 
29, 2001, which are relevant to the instant claim.   

Although the August 2005 notice required by the VCAA may not 
have been provided until after the RO adjudicated the 
veteran's new and material evidence claim in February 2002, 
"the appellant [was] provided the content-complying notice 
to which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that any late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.  

Regarding VA's duty to assist, service medical records, post-
service VA and private treatment reports, and statements of 
the veteran and his sons are of record.  While the veteran 
indicated in a September 2003 statement to the RO that a few 
weeks after his discharge from active service, his family 
physician, Dr. K., treated him for malaria, he also reported 
that Dr. K was deceased.  The veteran did not report that the 
Dr. K's records were still available.  Accordingly, under 
these particular circumstances, the Board finds that VA did 
not have a duty to assist in this regard that remains unmet.

II.  Analysis-New and Material Evidence Claim

The veteran contends that he currently has residuals of 
malaria that had their onset during his active service in the 
South Pacific.   

In an April 1959 decision, the RO denied the veteran's claims 
for service connection for malaria, because there was no 
medical evidence of the disability either during or post-
service.  An appeal from the April 1959 rating decision had 
not been filed in a timely fashion, with the result that the 
decision became final.  38 U.S.C. 4005 (West 1958); VA 
Regulation 1008; effective January 1, 1959, to May 28, 1959 
(now 38 C.F.R. § 20.1103 (2005).  The RO received the 
veteran's application to reopen his claim for service 
connection for malaria on August 22, 2001.  The Board notes 
that 38 C.F.R. § 3.156(a) was amended in August 2001, and 
that amendment is applicable to claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
Because the veteran's application to reopen his claims for 
service connection for malaria was received by the RO on 
August 22, 2001, the amended version of 38 C.F.R. § 3.156(a) 
does not govern this case.  

The Board must initially consider the question of whether new 
and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996). If the Board finds that no such evidence 
has been offered, that is where the analysis must end.  
Barnett, supra.  Further analysis beyond consideration of 
whether the evidence received is new and material is neither 
required nor permitted.  Id. at 1384.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 
38 C.F.R. § 3.156(a) (2001);

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

Evidence on file at the time of the April 1959 rating action 
included the veteran's service medical records, which showed 
no relevant complaints, findings, treatment, or diagnoses of 
malaria.  Indeed, a June 1946 service separation examination 
report reflects that the veteran had "NO MALARIA."  

Also of record at the time of the RO's April 1959 rating 
action were VA examination and private hospitalization 
reports, dated in March 1959 and September 1975, 
respectively, which are also devoid of any clinical findings 
of malaria.  

Evidence received sinc the April 1959 rating action include 
VA and private clinical records, dating from September 1975 
to March 2004, reflecting treatment for unrelated 
disabilities.  In November 2005, the RO received statements 
from the veteran's sons reflecting that their father was 
diagnosed with malaria by an Army physician and that he took 
Quinine, which turned his skin yellow. 

The evidence added to the record since the April 1959 rating 
action is new in that it was not of record at the time of the 
RO's April 1959 rating decision.  However, none of the 
evidence is material because it does not support the 
veteran's claim for service connection for malaria in a 
manner different from that demonstrated in April 1959.  In 
this regard, the Board notes that both the clinical evidence 
prior and subsequent to the April 1959 rating action does not 
reflect that the veteran has suffered from residuals of 
malaria since service discharge in June 1946.

In sum, the evidence added to the record is either cumulative 
or duplicative of the evidence previously or record or is not 
so significant, when considered either by itself or in 
connection with the evidence previously assembled, that it 
must be considered in order to fairly decide the merits of 
the claim.  Accordingly, the Board concludes that the 
evidence submitted subsequent to the April 1959 decision is 
not new and material, and the claim for service connection 
for malaria is not reopened.


ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for malaria is not 
reopened; the appeal is denied.


REMAND

In its July 2005 remand, the Board requested that the RO 
furnish the veteran and his representative a statement of the 
case with respect to the issues of entitlement to increased 
evaluations for residuals of renal colic and tinea cruris.  
However, a review of the claims file reflects that the 
statement of the case addressing the aforementioned issues 
was not provided.  The Unites States Court of Appeals for 
Veterans Claims has determined that a remand by the Board 
confers upon a claimant, as a matter of law, the right to 
compliance with remand orders.  See Stegall v. West, 11 Vet. 
App. 268, 270-71 (1998).  Thus, as the RO failed to issue a 
statement for the case with respect to the issues of 
entitlement to increased evaluations for residuals of renal 
colic and tinea cruris, the Board's prior remand instructions 
in this regard have not been followed.  A statement of the 
case addressing the increased evaluations for residuals of 
renal colic and for tinea cruris is therefore necessitated on 
remand.

In view of the foregoing, this matter is REMANDED to the RO, 
via the AMC, for the following actions: 

The RO should furnish the veteran and his 
representative a statement of the case 
with respect to the issues of entitlement 
to a compensable disability prior to 
September 23, 2003, and to a disability 
rating in excess of 10 percent 
thereafter, for residuals of renal colic 
and entitlement to a compensable 
disability rating for tinea cruris.  The 
RO should return these issues to the 
Board only if the veteran files a timely 
substantive appeal. 

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals 


for Veterans Claims (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2005).  



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


